Exhibit 10.4
 
Consulting Agreement


This agreement is agreed and signed by both parties on April 8, 2011 in Shenzhen
City, Guangdong Province, China


Party A: Shenzhen Xing Tian Kong Digital Co., Ltd.
Authorized Representative: Jianxing Lin


Party B: Yinyan Guan


Whereas Party A desires to expand rapidity its “Digital Products Chain Stores”
and Party B has rich experiences in running and operating chain stores, Party A
hereby engages Party B to its management consultant. Based on the principals of
cooperation and mutual benefits, Party A and Party B reach the following
agreement after friendly negotiation.


1. 
Chain Stores Operating Consultant Engagement

Party A hereby engages Party B as a corporate management consultant for the
“Digital Products Chain Stores” and Party B hereby accepts Party A’s engagement.


2. 
Party B’s Responsibilities and Obligations

A.  
Assist Party A in composing a 5-year Business Plans of Running and Operating
Chain Stores and a 10-year Business Plans of Running and Operating Chain Stores,
(together, “Chain Stores Business Plan”); participate in the selection of store
locations, store constructions, store openings, and store operations; be
responsible for human resources management including recruiting and training of
store staff; planning, supervising for marketing campaigns and sales promotion
activities during each annual major festivals .

B.  
Accomplish the goals to open or acquire other stores in the same industry, and
assist Party A in reaching the profit index of each individual store for the
year 2011, 2012 and 2013.

C.  
Party B shall have the obligations to keep confidential of Party A’s business
information.



3. 
Party A’s Responsibilities and Obligations

A.  
Party A shall fully assist and cooperate with Party B’s consulting work, and
provide necessary office space, transportation, travelling and accommodation
expenses for remote work from other cities.

B.  
Party A shall make timely decisions based on Party B’s suggestion.

C.  
Party A shall make timely payments of the consulting fee as agreed.



4. 
Consulting Fee and Method of Payment

Consulting Fee refers to the remuneration payable by Party A to Party
B.  Payment of Consulting Fee shall be made in cash.
A.  
Party A shall pay Party B consulting fee of RMB 2,000,000 within 60 days of the
signing of this agreement.

B.  
For assignments other than agreed herein, the consulting fee shall be agreed on
separately.

 
 
1

--------------------------------------------------------------------------------

 
 
5. 
Term

The term of Party B as Party A’s consultant shall be 3 years from the signing of
this agreement.


6. 
Liabilities for Breach of Contract

A.  
If Party A violates its obligations to assist and corporate under Item 3 of this
agreement and causes Party B not able to complete the corporate management
consultant work on time, Party A shall bear the responsibilities.

B.  
If Party A delays in the payment of consulting fee, Party B shall have the right
to request Part A to pay 0.1% penalty per day as delay payment.



7. 
Force Majeure

During the term of this agreement, if there are material political, economic,
financial, legal or other changes, and such changes have affected or can affect
Party A’s business, finance, company foreground and expansion adversely, after
negotiation of both parties, this agreement shall be suspended or terminated.


8. 
Confidentiality

A.  
Party B shall keep confidential Party A’s business secrets, agreements, files,
information and trade secrets involved in the merger and acquisition plans of
other businesses.

B.  
Party A shall keep confidential Part B’s professional ideas, suggestions, plans
and all other analysis data and shall not provide or spread them to any third
parties which are not related to this agreement.



9. 
Others

A.  
This agreement shall be effective upon execution by Part A and Party B.

B.  
There are two original copies of the agreement, with each party holding one.
Both shall have the same legal effect.

C.  
Both parties shall negotiate friendly to resolve any disputes arise from this
agreement.





Party A：/s/ Shenzhen Xing Tian Kong Digital Co., Ltd.  Party B：/s/ Yinyan Guan

Signing Date: April 8, 2011
 
 
 
 
2